PER CURIAM:
Roy L. Perry-Bey appeals the district court’s judgment adopting the magistrate judge’s recommendations and dismissing Perry-Bey’s civil rights complaint. We have reviewed the report and recommendation, the district court’s order and the record and affirm for the reasons cited by the district court. See Perry-Bey v. Jasinowski, No. CA-04-509-2 (E.D. Va. filed Sept. 20, 2005; entered Sept. 21, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED